20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 1 of 12




                              EXHIBIT D
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 2 of 12




                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

  In re:                                           §
                                                   §   Chapter 11
  KrisJenn Ranch, LLC,                             §
                                                   §
           Debtor                                  §   Case No. 20-50805
                                                   §
                                                   §


  KrisJenn Ranch, LLC, KrisJenn Ranch,             §
  LLC–Series Uvalde Ranch, and KrisJenn            §
  Ranch, LLC–Series Pipeline ROW, as               §
  successors in interest to Black Duck             §
  Properties, LLC,                                 §
                                                   §   Adversary No. 20-05027
           Plaintiffs,                             §
                                                   §
  v.                                               §
                                                   §
  DMA Properties, Inc. and Longbranch              §
  Energy, LP,                                      §
                                                   §
           Defendants.                             §


  DMA Properties, Inc.,                            §
                                                   §
           Cross-Plaintiff/Third-Party Plaintiff   §
                                                   §
  v.                                               §
                                                   §
  KrisJenn Ranch, LLC, KrisJenn Ranch,             §
  LLC–Series Uvalde Ranch, and KrisJenn            §   Adversary No. 20-05027
  Ranch, LLC–Series Pipeline ROW, Black            §
  Duck Properties, LLC, Larry Wright, and          §
  John Terrill,                                    §
                                                   §
           Cross-Defendants/Third-Party            §
           Defendants                              §
                                                   §



                                                   1
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 3 of 12




              FRANK DANIEL MOORE’S RESPONSES AND OBJECTIONS
               TO KRISJENN’S FIRST REQUESTS FOR PRODUCTION

        Frank Daniel Moore hereby serves his responses and objections to KrisJenn Ranch, LLC,

 KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW

 First Requests for Production.


                                                     Respectfully,

                                                     /s/ Christopher S. Johns
                                                     Christopher S. Johns
                                                     State Bar No. 24044849
                                                     Christen Mason Hebert
                                                     State Bar No. 24099898
                                                     JOHNS & COUNSEL PLLC
                                                     14101 Highway 290 West, Suite 400A
                                                     Austin, Texas 78737
                                                     512-399-3150
                                                     512-572-8005 fax
                                                     cjohns@johnsandcounsel.com
                                                     chebert@johnsandcounsel.com

                                                     /s/ Timothy Cleveland
                                                     Timothy Cleveland
                                                     State Bar No. 24055318
                                                     CLEVELAND | TERRAZAS PLLC
                                                     4611 Bee Cave Road, Suite 306B
                                                     Austin, Texas 78746
                                                     512-689-8698
                                                     tcleveland@clevelandterrazas.com

                                                     Attorneys for Frank Daniel Moore and
                                                     DMA Properties, Inc.




                                              2
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 4 of 12




                                    CERTIFICATE OF SERVICE
         I hereby certify that on September 21, 2020 a true and correct copy of the foregoing
 document was transmitted to each of the parties via the Court’s electronic transmission facilities
 and/or via electronic mail as noted below. For those parties not registered to receive electronic
 service, a true and correct copy of the foregoing document was served by United States Mail, first
 class, postage prepaid, at the address noted below.

  Ronald J. Smeberg                                  Michael Black
  Charles John Muller, IV                            BURNS & BLACK PLLC
  MULLER SMEBERG, PLLC                               750 Rittiman Road
  111 W. Sunset                                      San Antonio, TX 78209
  San Antonio, TX 78209                              mblack@burnsandblack.com
  ron@smeberg.com
  john@muller-smeberg.com                            Jeffery Duke
                                                     DUKE BANISTER MILLER & MILLER
  Counsel for KrisJenn Ranch, LLC, Krisjenn          22310 Grand Corner Drive, Suite 110
  Ranch, LLC, Series Uvalde Ranch,                   Katy, TX 77494
  KrisJenn Ranch, LLC, Series Pipeline Row           jduke@dbmmlaw.com

                                                     Counsel for Longbranch Energy, LP
  Ronald J. Smeberg                                  Shane P. Tobin
  THE SMEBERG LAW FIRM, PLLC                         OFFICE OF THE U.S. TRUSTEE
  2010 W Kings Hwy                                   903 San Jacinto Blvd, Room 230
  San Antonio, TX 78201-4926                         Austin, Texas 78701
  ron@smeberg.com                                    shane.p.tobin@usdoj.gov

  Counsel for Black Duck Properties, LLC             United States Trustee
  William P Germany                                  John Terrill
  BAYNE, SNELL & KRAUSE                              12712 Arrowhead Lane
  1250 N.E. Loop 410, Suite 725                      Oklahoma City, OK 73120
  San Antonio, TX 78209
  wgermany@bsklaw.com                                Third Party-Defendant, pro se

  Counsel for Larry Wright
  Laura L. Worsham
  JONES, ALLEN & FUQUAY, L.L.P.
  8828 Greenville Avenue
  Dallas, TX 75243
  lworsham@jonesallen.com

  Counsel for McLeod Oil, LLC

                                              /s/ Christopher S. Johns
                                              Christopher S. Johns



                                                 3
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 5 of 12




              PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

         This preliminary statement and these general objections are incorporated in the response
 to every request for production and interrogatory below. Moore is attempting to answer and
 respond to Defendants’ requests for production and interrogatories in good faith and based on his
 understanding of the requests. Moore’s discovery efforts and investigation of facts pertaining to
 Moore’s claims are ongoing, and Moore reserves the right to supplement these responses as the
 case progresses.
         Moore generally objects to any request that can be read to include a request for privileged
 information. Additionally, Moore is willing to confer with Defendants in good faith regarding any
 and all objections asserted in response to these requests.


         OBJECTIONS AND RESPONSES TO REQUESTS FOR PRODUCTION


  REQUEST FOR PRODUCTION NO. 1: Produce your entire file for the Right-of-Way,
  including any files concerning a potential pipeline or any other projects related to the Right-
  of-Way.

      RESPONSE: Moore will produce all files related to the Right-of-Way that are located after
                conducting a reasonably diligent search, except to the extent those files are
                protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 2: Produce all documents and communications
  relating to the Right-of-Way or any potential pipeline or other project related to the Right-of-
  Way.

      RESPONSE: Moore will produce all documents and communications related to the Right-
                of-Way that are located after conducting a reasonably diligent search, except
                to the extent those files are protected by attorney-client or work-product
                privilege.

  REQUEST FOR PRODUCTION NO. 3: Produce any pro formas, presentations,
  brochures, financial projections, and/or any other investment materials relating to the Right-
  of-Way, including any potential pipeline or other projects relating to the Right-of-Way.

      RESPONSE: Moore will produce all documents responsive to this request that are located
                after conducting a reasonably diligent search, except to the extent those files
                are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 4: Produce all valuations and/or appraisals relating
 to the Right-of-Way, including any potential pipeline or other projects relating to the Right-of-
 Way.




                                                 4
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 6 of 12




      RESPONSE: Moore will produce all documents responsive to this request that are located
                after conducting a reasonably diligent search, except to the extent those files
                are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 5: Produce all communications with Wright relating
  to the Right-of-Way, including any potential pipeline or other projects relating to the Right-
  of-Way.

      RESPONSE: Moore will produce all communications responsive to this request that are
                located after conducting a reasonably diligent search, except to the extent
                protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 6: Produce all minutes of any meetings of DMA
  that relate to the Right-of-Way.

      RESPONSE: Moore will produce all documents responsive to this request that are located
                after conducting a reasonably diligent search, except to the extent those files
                are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 7: Produce all communications with Pigg relating to
 the Right-of-Way, including, but not limited to, any potential pipeline or other projects relating
 to the Right-of-Way.

      RESPONSE: Moore will produce all nonprivileged communications responsive to this
                request that are located after conducting a reasonably diligent search.

 REQUEST FOR PRODUCTION NO. 8: Produce all communications with Terrill relating
 to the Right-of-Way, including any potential pipeline or other projects relating to the Right-of-
 Way.

      RESPONSE: Moore will produce all communications responsive to this request that are
                located after conducting a reasonably diligent search.

 REQUEST FOR PRODUCTION NO. 9: Produce all communications with TCRG relating to
 the Right-of-Way, including any potential pipeline or other projects relating to the Right-of-Way.

      RESPONSE: Moore will produce all communications responsive to this request that are
                located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 10: Produce all communications with any third
  party (including Borders) relating to the Right-of-Way, including any potential pipeline or other
  projects relating to the Right-of-Way.

      RESPONSE: Moore will produce all communications responsive to this request that are


                                                  5
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 7 of 12




                    located after conducting a reasonably diligent search, except to the extent
                    those files are protected by attorney-client, work-product, or other applicable
                    privilege.

  REQUEST FOR PRODUCTION NO. 11: Produce all agreements between you and Terrill.

     RESPONSE: Moore objects that this request is overbroad and seeks information that is
               outside the scope of discovery because it is not relevant to any of the parties’
               pending claims or defenses. Subject to that objection, Moore will produce all
               agreements with Terrill relating to the Right-of-Way that are located after
               conducting a reasonably diligent search, except to the extent those files are
               protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 12: Produce all agreements between you and
  Longbranch.

     RESPONSE: Moore objects that this request is overbroad and seeks information that is
               outside the scope of discovery because it is not relevant to any of the parties’
               pending claims or defenses. Subject to that objection, Moore will produce all
               agreements with Longbranch relating to the Right-of-Way that are located
               after conducting a reasonably diligent search, except to the extent those files
               are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 13: Produce all agreements between you and any
  third party relating to the Right-of-Way, including any potential pipeline or other projects
  relating to the Right-of-Way.

     RESPONSE: Moore will produce all documents responsive to this request that are located
               after conducting a reasonably diligent search, except to the extent those files
               are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 14: Produce all minutes of any meetings of DMA
  that relate to the Right-of-Way.

     RESPONSE: Moore objects that this response is duplicative and redundant with Request
               for Production No. 6. Subject to that objection, Moore will produce all
               documents responsive to this request that are located after conducting a
               reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 15: Produce all documents that reflect any agreements
  and/or transactions between DMA and Longbranch.

     RESPONSE: Moore objects that this request is duplicative and redundant with Request for
               Production No. 13. Moore also objects that this request is overbroad and seeks


                                                 6
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 8 of 12




                   information that is outside the scope of discovery because it is not relevant to
                   any of the parties’ pending claims or defenses. Subject to those objections,
                   Moore will produce all agreements with Longbranch relating to the Right-of-
                   Way that are located after conducting a reasonably diligent search, except to
                   the extent those files are protected by attorney-client or work-product
                   privilege.

  REQUEST FOR PRODUCTION NO. 16: Produce all communications with Wright relating
  to Black Duck.

     RESPONSE: Moore objects that this request is overbroad and seeks information outside
               the scope of discovery. Specifically, this request seeks “all communications”
               relating to Black Duck, irrespective of any nexus between those
               communications and the parties’ pending claims or defenses. Subject to those
               objections, Moore will produce all communications related to DMA’s claims
               that are located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 17: Produce all communications with Longbranch
  relating to Black Duck.

     RESPONSE: Moore objects that this request is overbroad and seeks information outside
               the scope of discovery. Specifically, this request seeks “all communications”
               relating to Black Duck, irrespective of any nexus between those
               communications and the parties’ pending claims or defenses. Subject to those
               objections, Moore will produce all communications related to DMA’s claims
               that are located after conducting a reasonably diligent search, except to the
               extent those communications are protected by attorney-client, work-product,
               or other applicable privilege.

  REQUEST FOR PRODUCTION NO. 18: Produce all communications with Pigg relating to
  Black Duck.

     RESPONSE: Moore objects that this request is overbroad and seeks information outside
               the scope of discovery. Specifically, this request seeks “all communications”
               relating to Black Duck, irrespective of any nexus between those
               communications and the parties’ pending claims or defenses. Subject to those
               objections, Moore will produce all communications related to DMA’s claims
               that are located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 19: Produce all communications with Terrill relating
  to Black Duck.

     RESPONSE: Moore objects that this request is overbroad and seeks information outside
               the scope of discovery. Specifically, this request seeks “all communications”


                                                7
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 9 of 12




                    relating to Black Duck, irrespective of any nexus between those
                    communications and the parties’ pending claims or defenses. Subject to those
                    objections, Moore will produce all nonprivileged communications related to
                    Moore or DMA’s claims that are located after conducting a reasonably
                    diligent search.

  REQUEST FOR PRODUCTION NO. 20: Produce all communications with TCRG relating
  to Black Duck.

     RESPONSE: Moore objects that this request is overbroad and seeks information outside
               the scope of discovery. Specifically, this request seeks “all communications”
               relating to Black Duck, irrespective of any nexus between those
               communications and the parties’ pending claims or defenses. Subject to those
               objections, Moore will produce all communications related to Moore or
               DMA’s claims that are located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 21: Produce all documents and communications
  relating to any inquiries by You and/or Borders related to any lease of the Right-of-Way.

     RESPONSE: Moore will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent those files are protected by attorney-client or work-product
               privilege.

  REQUEST FOR PRODUCTION NO. 22: Produce all documents and communications
  relating to any inquiries by You and/or Borders related to any purchase of the Right-of-Way.

     RESPONSE: Moore will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent those files are protected by attorney-client or work-product
               privilege.

  REQUEST FOR PRODUCTION NO. 23: Produce all documents and communications
  relating to Longbranch’s assignment of the option to buy the Right-of-Way to Black Duck.

     RESPONSE: Moore will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent those files are protected by attorney-client or work-product
               privilege.

  REQUEST FOR PRODUCTION NO. 24: Produce all documents and communications
  relating to any 20% net-profits interest assigned to Longbranch by Black Duck.

     RESPONSE: Moore will produce all documents and communications responsive to this


                                               8
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 10 of 12




                    request that are located after conducting a reasonably diligent search, except
                    to the extent those files are protected by attorney-client or work-product
                    privilege.

  REQUEST FOR PRODUCTION NO. 25: Produce all documents and communications
  relating to the Longbranch Assignment.

      RESPONSE: Moore will produce all documents and communications responsive to this
                request that are located after conducting a reasonably diligent search, except
                to the extent those files are protected by attorney-client or work-product
                privilege.

  REQUEST FOR PRODUCTION NO. 26: Produce all communications with Wright relating
  to the Longbranch Assignment.

      RESPONSE: Moore will produce all communications responsive to this request that are
                located after conducting a reasonably diligent search, except to the extent
                those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 27: Produce all communications with Longbranch
  relating to the Longbranch Assignment.

      RESPONSE: Moore will produce all communications responsive to this request that are
                located after conducting a reasonably diligent search, except to the extent
                those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 28: Produce all communications with Pigg relating to
  the Longbranch Assignment.

      RESPONSE: Moore will produce all nonprivileged communications responsive to this
                request that are located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 29: Produce all communications with Terrill relating
  to the Longbranch Assignment.

      RESPONSE: Moore will produce all communications responsive to this request that are
                located after conducting a reasonably diligent search, except to the extent
                those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 30: Produce all communications with TCRG relating
  to the Longbranch Assignment.

      RESPONSE: Moore will produce all communications responsive to this request that are
                located after conducting a reasonably diligent search, except to the extent


                                                9
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 11 of 12




                     those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 31: Produce all communications with Pigg relating to
  the DMA Agreement.

      RESPONSE: Moore will produce all nonprivileged communications responsive to this
                request that are located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 32: Produce all communications with Terrill relating
  to the DMA Agreement.

      RESPONSE: Moore will produce all communications responsive to this request that are
                located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 33: Produce all documents and communications
  relating to any letter of intent signed by Wright and Terrill.

      RESPONSE: Moore will produce all documents and communications responsive to this
                request that are located after conducting a reasonably diligent search, except
                to the extent protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 34: Produce all documents and communications
  relating to any inquiries by You and/or Borders related to any monetization, leasing, or selling
  of the Right-of-Way.

      RESPONSE: Moore will produce all documents and communications responsive to this
                request that are located after conducting a reasonably diligent search, except
                to the extent protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 35: Produce all communications with any lender,
  relating to financing for the purchase or sale of the Right-of-Way.

      RESPONSE: Moore will produce all communications responsive to this request that are
                located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 36: Produce all documents and communications
  relating to Your resignation from Black Duck.

      RESPONSE: Moore will produce all documents and communications responsive to this
                request that are located after conducting a reasonably diligent search, except
                to the extent protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 37: Produce all documents and communications
  relating to any 20% net-profits interest assigned to Moore/DMA Properties by Black Duck.


                                                 10
20-05027-rbk Doc#108-4 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit D Pg 12 of 12




      RESPONSE: Moore will produce all documents and communications responsive to this
                request that are located after conducting a reasonably diligent search, except
                to the extent protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 38: Produce all documents and communications
  relating to the DMA Agreement.

      RESPONSE: Moore will produce all documents and communications responsive to this
                request that are located after conducting a reasonably diligent search, except
                to the extent protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 39: Produce all communications with Borders relating
  to the DMA Agreement.

      RESPONSE: Moore will produce all communications responsive to this request that are
                located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 40: Produce all documents and communications
  relating to any inquiries by third parties related to any monetization of the Right-of-Way.

      RESPONSE: Moore will produce all documents and communications responsive to this
                request that are located after conducting a reasonably diligent search, except
                to the extent protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 41: Produce all documents and communications
  relating to any inquiries by third parties related to leasing or renting the Right-of-Way.

      RESPONSE: Moore will produce all documents and communications responsive to this
                request that are located after conducting a reasonably diligent search, except
                to the extent protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 42: Produce all documents and communications
  relating to any inquiries by third parties related to purchasing or selling the Right-of-Way.

      RESPONSE: Moore will produce all documents and communications responsive to this
                request that are located after conducting a reasonably diligent search, except
                to the extent protected by attorney-client or work-product privilege.




                                               11
